Opinion issued May 15, 2003 
 







 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00430-CV
____________

IN RE DAVID W. JACKSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent, the Honorable Caprice
Cosper, Judge of the 339th District Court, to conduct hearings on various pro se post-trial motions that he filed in cause number 868747. (1)  We deny the petition for writ of
mandamus.
	We initially observe that the petition does not include a certificate of service
indicating that respondent was served with a copy, as required by the Rules of
Appellate Procedure.  See Tex. R. App. P. 9.5.
	In addition, there are three prerequisites for the issuance of a writ of
mandamus by an appellate court, namely:  (1) the lower court must have a legal duty
to perform a nondiscretionary act; (2) the relator must make a demand for
performance; and (3) the subject court must refuse that request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator
has not provided us with a record that shows that he made any request of the
respondent to perform a nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.
1.    	On December 19, 2002, this Court issued an opinion affirming appellant's
conviction in cause number 868747.  See Jackson v. State, No. 01-02-00090-CR (Tex. App.--Houston [1st Dist.] 2002, no pet.) (not designated for
publication).  Our mandate issued on February 19, 2003.